Reasons for Allowance


Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the last Amendment
2.	As per Applicant’s instruction as filed on 07/12/19, claims 3-7 have been canceled, and claims 17-19 have been newly added. 

Response to Appeal Brief
3.	Applicant’s remarks with respect to currently pending claims 1-2 and 8-19 as filed on 02/04/20 have been reconsidered/reviewed.
	Note: the Examiner acknowledges the Patent Board Decision on claims 1-2 and 8-19 (Examiner Reversed) as filed on 09/20/21. 

Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-2 and 8-19 are allowed.
Independent claims 1, 13, and 16, and corresponding dependent claims (2, 8-12), 14-15, and 17-19 (by virtue of dependencies), respectively, are allowed as having incorporated the novel features, wherein the prior art of record fails to anticipate or make obvious the novel features (allowable subject matter with strong emphasis on a process of forming and providing the first and the second relay rods of different materials for the entire system/method as a whole) as specified in independent claims 1, 13, and 16 as filed on 07/12/19.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
				




Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Boppart et al (6,485,413 B1), Apparatus/method for forward directed optical scanning instruments.  
B)	Yamazaki et al (2007/0268575 A1), Illumination optical system which generates white light and an optical device equipped therewith.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483